I concur in the decree rendered in this case, on the ground that it was not contended by the defendant that the deceased provoked the fatal difficulty, and there was, therefore, no issue which the evidence of the dangerous character of the deceased could have been relevant to. The only question or issue which such evidence can be relevant to, in a prosecution for murder or manslaughter, is the question as to who provoked the fatal difficulty, or who was the aggressor in the difficulty. But I do not concur in the statement in the majority opinion that the plea of self-defense was inadmissible, or "that the accused was not entitled to plead self-defense."
"Self-defense is not a special plea. It is involved in the general issue tendered by the plea of not guilty. The burden is not upon the accused to prove that he acted in self-defense. It is upon the state to prove beyond a reasonable doubt that the killing was done feloniously, and therefore not in self-defense." State v. Conda, 156 La. 679, 101 So. 19, citing State v. Ardoin,128 La. 14, 54 So. 407, Ann. Cas. 1912C, 45; State v. Varnado,128 La. 883, 55 So. 562; State v. Herring, 131 La. 972, 60 So. 634; State v. Johnson, 149 La. 927, 90 So. 258; State v. Scarborough, 152 La. 677, 94 So. 204; State v. Vial, 153 La. 883, 96 So. 796; State v. Linden, 154 La. 66, 97 So. 299. *Page 866